DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitations “the right and left directions”. There is insufficient antecedent basis for these limitations in the claim. No right or left directions have been established within the claim and it is unclear which element the claimed “right and left” directions are relative to. The metes and bounds of Claim 2 are consequently unclear. 
	Claims 4, 5, 7 and 9 are rejected due to their dependency on Claim 2. 
	Claims 3-5 each recite the limitation “the right-left direction”. There is insufficient antecedent basis for this limitation in each claim. No such direction has been established within any of the claims and it is unclear which element the claimed “right-left” direction is relative to. The metes and bounds of each of Claims 3-5 are consequently unclear.
	Claim 8 is rejected due to its dependency on Claim 3, Claim 9 is rejected due to its dependency on Claim 4 and Claim 10 is rejected due to its dependency on Claim 5.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abdoo et al. (US 2019/0128611 A1) (hereinafter “Abdoo”) in view of Lee (US 2016/0178216 A1). 
	Regarding Claim 1, Abdoo teaches a heating cooking device (10) (see Fig. 1) comprising: 
	a heating chamber (32) having a front face opening (as is shown in Fig. 3) (see Figs. 1 and 3); 
	a heater (64) to heat an object to be heated stored in the heating chamber (see at least [0012] and Fig. 4); 
	a camera (40) that is provided on an upper wall (18) of the heating chamber (see at least [0011] and Figs. 3, 4) and is disposed closer to a front of the heating chamber (“front corner 25”) than the center of the heating chamber when seen from above (the “front corner” is closer to a front of the heating chamber than a center of it - see at least [0018] and Fig. 3), with the camera having an imaging direction (42) inclined toward a rear side of the heating chamber with respect to a vertical direction (as is shown in Fig. 3) (see at least [0001], [0018] and Fig. 3 and note that for the camera to view the “top” of the contents to be cooked from “front corner 25” it would necessarily have to be inclined back away from the front corner towards a rear side of the heating chamber with respect to a vertical direction as claimed to achieve that view); and 
	a blower fan (126) that is provided on the upper wall (18) of the heating chamber that blows air toward the camera (see at least [0023] and Fig. 4). 

	Lee discloses a relatable oven (1) (see Fig. 1) that comprises a heating chamber in which racks (32) for food to be cooked are disposed (see at least [0058] and Fig. 1). Lee teaches of providing a heater (33) on an upper wall of the heating chamber that is disposed such that at least part of the heater is at a center of the heating chamber when seen from above (as is evident from at least Figs. 1 and 2). Lee teaches that such an arrangement is advantageous because it provides means for heating food that is disposed directly underneath the heater on the racks (32) (see at least [0058], [0059] and [00141]). 
	Thus, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Abdoo by configuring the heater to be disposed on an upper wall of the heating chamber such that at least part of the heater is at a center of the heating chamber when seen from above as taught by Lee. Doing so would have provided means for heating food directly beneath the heater within the cooking cavity. 
	Furthermore, Abdoo fails to explicitly teach that the blower fan is provided closer to a front of the heating chamber than the center of the heating chamber when seen from above and is disposed at a position on one of a right side and a left side with respect to the camera when seen from above such that the blower fan blows air toward the camera from the one of the right side and the left side. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have repositioned the fan within the channel to a position that is closer to a front of the heating chamber than the center of the heating chamber when seen from above and that is disposed on a left or right side of the camera as claimed, since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
In the instant case, Abdoo discloses that the camera can be disposed in “front corner 25” (see at least [0018] and Fig. 3) and teaches that “An auxiliary fan 126 can be coupled with the oven body 112 and included within the channel 122 in order to direct airflow towards the camera 140 and provide a cooling effect on the camera 140” (see [0023]). Thus, it is clear that the purpose of the fan is to provide cooling to the camera within the channel. Simply positioning the fan towards the front of the heating chamber and to the left or right side of the camera that is already disposed within the front corner of the heating chamber would have enabled the fan to blow air directly over the camera to thereby facilitate cooling. Thus, such a modification would not have modified operation of the device and would still have enabled it to function as intended. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply repositioned the fan within the existing channel of Abdoo to a position that is closer to a front of the heating chamber than the center of the heating chamber when seen from above and that is disposed on a left or right side of the camera that is already positioned within “front corner 25” since it has been held that mere relocation of an element that does not modify the operation of the device involves only routine skill in the art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, to the extent that Claim 2 is understood in light of the 112(b) rejections set forth in this Office Action, Abdoo also teaches of a support frame (support frame comprising walls 14, 15 and 16 that form the outer portion of channel (220)) (see Figs. 3, 4) that has, on a plane perpendicular to the right and left directions, an inlet port to take in the air blown from the blower fan (the vertical cross-section of the channel adjacent to the camera (which is perpendicular to the right/left direction plane) that is formed by the support frame and admits air from the fan (126) to the camera) (see at least [0018], [0023] and Figs. 3, 4), wherein the camera is attached to the support frame with an imaging surface of the camera exposed inside the support frame (surface that is within the support frame and adjacent to the “glass” that covers aperture [0044]) (see at least [0018], [0023] and Figs. 3, 4).

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Abdoo also teaches that the blower fan has, on a plane perpendicular to a right-left direction, an exhaust port to blow air (the outlet of fan (126) as shown in Fig. 4 that is directed towards the camera and perpendicular to a right-left direction) (see at least [0023] and Figs. 3, 4). 

	Regarding Claim 4, to the extent that Claim 4 is understood in light of the 112(b) rejections set forth in this Office Action, Abdoo also teaches that the blower fan has, on a plane perpendicular to a right-left direction, an exhaust port to blow air (the outlet of fan (126) as shown in Fig. 4 that is directed towards the camera and perpendicular to a right-left direction) (see at least [0023] and Figs. 3, 4).

	Regarding Claim 5, to the extent that Claim 5 is understood in light of the 112(b) rejections set forth in this Office Action, Abdoo also teaches that the inlet port of the support frame and the exhaust port of the blower fan are disposed to face each other in the right-left direction (since the camera receives “cooling” from the blower fan, the inlet port of the support frame and the exhaust port of the blower fan are necessarily disposed to face each other in a right-left direction as claimed to facilitate the passage of air from the blower fan to the camera) (see at least [0023], Figs. 3, 4 and the rejection for Claim 4 above).

	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejections set forth in this Office Action, Abdoo and Lee teach the heating cooking device according to Claim 1 (see the rejection for Claim 1) but Abdoo fails to explicitly teach that the blower fan has a fan with a rotation axis in a vertical direction. However, Lee additionally teaches of a blower fan disposed within a comparable channel that comprises a centrifugal fan (70) with a rotation axis in a vertical direction and teaches that this type of fan is advantageous because it sucks air in vertically and then disperse it “in a radial direction” thereby facilitating greater cooling coverage within the channel (see at least [0071] and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art to have further modified the device taught by Abdoo by configuring the blower fan to have a centrifugal fan with a rotation axis in a vertical direction as is also taught by Lee. Doing so would have enabled the fan to disperse cooling air in the radial direction which would have increased the total area that the fan could cool. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claims 7-10: Claims 7-10 each claim the same limitation as Claim 6 (“wherein the blower fan has a fan having a rotation axis in a vertical direction”). As is presented above in the rejection for Claim 6, Claim 6 would have been obvious over the combination of Abdoo and Lee and Claim 6 is consequently rejected under 35 U.S.C. 103 over Abdoo in view of Lee.  Since Claims 7-10 each comprise the same limitation as Claim 6, Claims 7-10 are also rejected under 35 U.S.C. 103 as being unpatentable over Abdoo in view of Lee (see the rejection for Claim 6 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2018/0202665 A1) and Cheng et al. (US 2017/0223774 A1) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/13/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762